Citation Nr: 1629200	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  07-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for multiple myeloma.

2. Entitlement to service connection for a back condition.

3. Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984.                He was a member of the Army Reserve from November 1981 to December 1981, and from December 1989 to December 1995.  There is also a period of unverified reserve duty from 1985 through 1989.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from February 2005 and July 2010 rating decisions of  the VA Regional Office (RO) in Atlanta, Georgia.  The February 2005 decision denied entitlement to service connection for back and neck disorders, while the July 2010 decision denied service connection for multiple myeloma.                              

An August 2010 Board videoconference hearing was held before the undersigned Veterans Law Judge.  Initially the Board issued a December 2010 remand directing evidentiary development.  Subsequently, the claim that was on appeal for increased rating for seborrheic dermatitis for the period prior to April 1, 2009 was granted by the RO (per issuance of February 12, 2013 Decision Review Officer (DRO) decision granting increase to 30 percent effective December 17, 2003, this higher  30 percent being the precise evaluation that had been sought by the Veteran).

At the Board's request, moreover, the RO provided to the Veteran an April 2012 Statement of the Case (SOC) regarding the issue of entitlement to service connection for a chronic acquired psychiatric disorder to include depression.                See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Given that the Veteran did not respond with a timely VA Form 9 or other Substantive Appeal, no appeal was perfected of the matter in question.  See 38 C.F.R. § 20.202 (2015).  


By October 2013 remand, thereafter, the Board directed additional development of the claims remaining for service connection for multiple myeloma, back and neck conditions.  The RO completed the aforesaid and then continued denial of the claims by December 2015 Supplemental Statement of the Case (SSOC).  The case has been returned for further appellate review.

Further observed, the Veteran has provided a May 2016 formal claim for             total disability due to individual unemployability based on service-connected disability (TDIU), through electronic submission of VA Form 21-8940.                 There is history of a prior TDIU claim being denied, but that was many                 years ago.  It follows, the more recently raised TDIU claim must be duly adjudicated by the RO as the proper Agency of Original Jurisdiction (AOJ).  

The issues pertaining to the back and neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Multiple myeloma first developed about 15 years after separation from service, and there is no medical evidence or propounded tenable theory as to reasonably link the aforesaid to the Veteran's military service.


CONCLUSION OF LAW

The criteria are not met to establish service connection for multiple myeloma.              38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

In March 2010, the Veteran was provided satisfactory and timely VCAA notice involving the claim for entitlement to service connection for multiple myeloma, prior to initial adjudication of that claim.

Moreover, VA's duty to assist has been fulfilled through obtaining Service Treatment Records (STRs), general records from the service personnel file,              post-service VA medical records and private treatment records, and records pertaining to a claim for receipt of disability benefits from the Social Security Administration (SSA).  Further obtained as well have been records pertaining to a 1992 claim for Federal compensation benefits arising out of an alleged occupational injury while he was an employee of the U.S. Postal Service.  Whereas no VA examination was expressly provided in connection with the additional claim for service connection for multiple myeloma, the Board does not deem one necessary in this instance, having considered the general lack of competent evidence, lay or medical, indicating that the aforesaid condition may be etiologically related to service.  See generally, McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

There has been substantial compliance with prior October 2013 Board remand directives.  Through that issuance, the Board directed that the AOJ contact the Social Security Administration and Office of Workers' Compensation Programs (OWCP) for documentation on the Veteran's SSA benefits claim, and post-service Federal government Workers' Compensation claim, respectively.  The Board directed that updated VA Medical Center (VAMC) records be obtained.  These objectives were met in full.  

One further Board remand directive was that the AOJ contact the U.S. Army Human Resources Command, Defense Finance and Accounting Service (DFAS) and/or other appropriate agency for the Veteran's payroll records related to any and all reserve duty service between November 1981 and December 1995, this to include dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Prior request to the National Personnel Records Center (NPRC) for similar information had been unsuccessful.  Since that time, the AOJ contacted the DFAS and no such records were on file.  Moreover, the Veteran himself has personally provided an extensive history of Leave and Earning Statements (LES) documentation that helps further inform the nature and extent of reserve duty.  Consequently, the Board finds there has been substantial compliance with the payroll records request component of the prior remand.  See Stegall v. West,                11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In furtherance of the claim, the Veteran has provided additional medical records from relevant private treatment sources, lay witness statements, and the previously mentioned Leave and Earnings Statements from reserve duty.  An August 2010 Board videoconference hearing was held, during which the Veteran presented testimony and received proper assistance in developing his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is no indication of further development to complete or relevant evidence to obtain, including in response to prior remand.   The Board has a sufficient basis upon which to issue a decision. 

Applicable Law and Regulations

Service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A.                   §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection               also may be granted for disease diagnosed after discharge where incurred in service.             38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while on ACDUTRA, or for injury incurred in or aggravated while on INACDUTRA.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Basic requirements for service connection consists of medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involve those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Certain chronic conditions (including degenerative arthritis) may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level within one-year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.                 §§ 3.307, 3.309.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Merits 

Records from DMC Health Care Centers, private treatment, indicate a June 1996 clinical evaluation for symptoms of throat tightness, shortness of breath, and dizziness.  The Veteran described sensation of throat tightness and difficulty breathing.  The clinical assessment given was "suggestive of myo___ [illegible]" obviously close in spelling, but not very likely at all "myeloma."  Myeloma is generally known as a cancer formed by malignant plasma cells within the bone marrow.  There is nothing to believe from the symptoms noted, the relatively minimal nature and extent of the notations made, and the minimal subsequent follow-up of the particular treatment evaluation that this was remotely indicative of multiple myeloma.  This is particularly the case given that actual formal diagnosis of multiple myeloma was not given until many years later in 2010.

VA medical records from October 2010 document to a significant extent the history and evaluation with treatment for multiple myeloma.  It was indicated, the Veteran had a diagnosis of plasmacytoma of sternum and bone marrow involvement and free lambda light chain disease.  Initially, in late-2009 the Veteran started having pain in the chest which got progressively worse, which apparently led to discovery of multiple myeloma.  The Veteran had received treatment February 2010 consisting of DVR (Decadron/Velcade/Revlamind) drug therapy, x7 cycles.  
VAMC records confirm, as of February 2013 the Veteran's history of multiple myeloma was in remission and he had not had any treatment in this regard for quite some time.  

STRs including reserve duty records do not show diagnosis of the condition, or any suspected prodromal symptoms, either during active duty, or, qualifying period of ACDUTRA. 

The Veteran himself by September 2013 Notice of Disagreement (NOD) with the July 2010 RO rating decision that denied claim of service connection for multiple myeloma, stated "I disagree with your decision to deny service connection for multiple myeloma....  I contend that I was exposed to radiation in the gas chamber in basic training."

Based on the evidence as it stands, service connection for multiple myeloma must be denied on the merits.  The competent and most persuasive evidence does not establish linkage to service.  Without a causal nexus to service, having a current claimed disability alone will not prove service connection.  From the last reserve duty time period in 1995 up until confirmed diagnosis in 2010, there were no signs or precursors of multiple myeloma.  Multiple myeloma uncontrovertedly appears to have been of recent onset.  Also, generally speaking, the absence of any medical records of a diagnosis or treatment for many years after service is a factor the Board itself may consider as probative evidence against a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  There is no persuasive indication or tenable suggestion the condition is otherwise due to service.  The Veteran did at one point aver radiation exposure, which is unconfirmed.  Under provision of relevant regulations, multiple myeloma is in fact listed at 38 C.F.R. § 3.311(b) as a "radiogenic disease" that may be presumed induced by ionizing radiation where the claimant was exposed to radiation through proximity to testing or detonation of nuclear weapons.  This notwithstanding, in this case the Veteran does not explain with specificity how radiation exposure ostensibly occurred, nor does it seem that reasonable efforts at clarification would help.  Notably, on a prior December 2003 formal claim, upon VA Form 21-526, he had denied exposure to ionizing radiation in service.  Nor is there competent evidence, medical or lay witness based, suggesting that gas exposure training itself poses any health hazard expected to result in the condition of multiple myeloma.

The essential requirement of causal nexus not identified or proven, and the prepondence of the evidence unfavorable, the claim is being denied.  VA's benefit-of-the-doubt doctrine is not for application under the circumstances.


ORDER

Service connection for multiple myeloma is denied.


REMAND

Pursuant to the Veteran's lay witness statement in 2005, he originally injured his back during active service while in Germany in 1983 in wintertime while doing physical training.  The Veteran states the treating physician gave him a heating pad and that was extent of treatment rendered.  The Veteran states he hurt his back again in reserve duty and started having lower back spasms, and had been having back and neck pain ever since.  Elsewhere, he describes two separate back injuries on active duty in Germany, in statement provided upon June 2007 VA Form 9.  

At the Board hearing he provided consistent testimony that initial neck injury was in 1982 during PT exercises, he received a physical profile, and the condition reappeared about eight weeks later.  The neck reportedly began to bother him again at about the same time he had another back injury in 1992.  The Veteran indicated the 1992 back re-injury was during a 2 day drill on another PT test, likely             October 3, 1992 (per Hearing transcript, at 11-12).              

STRs for active duty service, and available reserve duty medical records (including periodic review examination reports) are absent indication of symptoms, complaints, findings, and/or diagnosis of a back or neck issue.

In September 1988 the Veteran had been the driver of a car involved in an accident; the diagnosis, at said time, was in part cervical strain and lumbosacral strain.  One month later the Veteran reported low back pain with heavy lifting as well as neck pain.  The records also substantiate a January 1991 auto accident, in which he initially complained of "hurt knee" and chest pain.  Then in November 1991 the Veteran was in another auto accident, and had pain in the lower back and neck pain.  Follow up evaluation of December 1991 denotes low back pain.  

Records from DMC Healthcare Centers denote April 1992 evaluation and treatment record for back injury, with lower back pain over the previous two days, due to injury pushing a car.   The Veteran was twice seen again that month for low back pain, the impression being lumbar strain.  There is accompanying copy of light duty restrictions for the Veteran's USPS employment restricting lifting, pushing and excessive sitting without movement.  

At that time, moreover, the timeframe being April 1992, the Veteran was awarded disability pay from the Office of Workers' Compensation Programs (OWCP),                         U.S. Department of Labor upon finding that the Veteran "sustained a traumatic disabling injury in the performance of duty" with USPS on April 9, 1992, where, two days later at a postal medical facility his condition was diagnosed a lumbar strain.  

However, this did not end official inquiry into the claim for Federal benefits.               On July 1992, the OWCP on further review of the Veteran's claim determined that the evidence was not sufficient to establish that he had sustained an injury in the performance of duties at work (with USPS) on April 9, 1992.  As a result, OWCP was rescinding acceptance of his Federal disability pay claim.  Attached memo indicated that USPS considered it doubtful that an injury was sustained while in the performance of duty, and as a result contraversion of the claim was requested.   Also noted, the Veteran had reported for three military leaves during the periods April 9, 1992 through May 18, 1992.  An accompanying memo from USPS personnel points out that despite the Veteran's reported injuries in April 1992, upon return to work at USPS he outwardly acted as if physically not affected.  

Subsequently, turning to further private treatment, at DMC Healthcare Centers there was May 1992 problem of lower back pain, getting better but still bothering the Veteran.  The assessment was mild lumbar bilateral tightness.  Then later that month, the Veteran reported:  lower back pain, re-injury while at the Army Reserves, two days previously.  He had been seen before for a back injury.                  The assessment was lumbar strain, with "note: no physical training until clear by            Army doctor/ light duty at Post Office, no lifting/pushing."

A February 2004 private MRI lumbar spine was done for evaluation of low back pain since January of that year.  The Veteran reported having injured the back lifting a heavy suitcase at work.  The impression given from the MRI study was of mild facet arthropathy at L4-5; no compressive disc herniation seen at any level; and lumbar vertebral segments and intervertebral discs appeared normal.  

Records pertaining to award of SSA disability benefits (since discontinued by that agency) reference treatment for back and neck problems in the late 90s and since.

Thereafter, the September 2010 correspondence of Dr. K.E.G., MD, physician with the Atlanta, Georgia VAMC indicated as follows:

[The Veteran] is a patient under my care at the Atlanta VA Medical Center since March 2009.  [The Veteran] has chronic back pain and x-rays that show degenerative facet arthrosis in the lower lumbar spine and degenerative disc space changes in the mid to lower thoracic spine.  [The Veteran] relates to me a back injury that occurred during PT exercises while he was a reservist.  [The Veteran] was told at that time to see his civilian doctor for this injury.  [The Veteran] relates to me that this doctor has since died and the medical records are in Washington and thus unable to be obtained by myself.  

It is my medical opinion [the Veteran's] chronic back pain is more likely than not a direct result of injury that occurred in the military.

The clinician did not address the nonservice-related injuries in providing the opinion. The Veteran then underwent VA Compensation and Pension examination of the back, in May 2012.  The diagnosis at the outset was degenerative joint disease of the lumbosacral spine.  According to the Veteran, he had hurt his back doing PT in 1992 while in the reserves.  Also, on active duty between 1981 and 1984 he was in Germany and had back spasms at that time, with treatment given of a muscle relaxant.  

A concomitant examination was conducted the cervical spine (neck) region, indicating diagnosis at the outset of degenerative joint disease C4-5-6-7.                 He reportedly had hurt his neck at the same time he hurt his back in Germany.  He was doing sit ups.  

The VA examiner then expressed the following opinion as to claimed linkage between the events from the Veteran's service, and the back and neck disorders     in question:

Patient has multiple myeloma and has undergone chemotherapy and a bone marrow transplant.  This would affect the expression of other disease.               His claims file and service files were reviewed.  Patient was in the service from 1981 to 1984.  In his service file there is no report of injury to his neck or low back.  There are numerous notations of injuries after 1984.  He states he was in the reserves and I have no way of knowing when or how the injuries occurred.  On October 31, 1988 he had neck and lower back pain secondary to heavy lifting.  On March 2, 1989 he had a motor vehicle accident with injuries to the face with fracture and a foreign body.                        On November 27, 1991 he had a motor vehicle accident with lower back pain and neck pain.  On April 11, 1992 he had lower back pain pushing a car.  On May 22, 1992 Workers' Comp made an authorization regarding lumbar strain.  On September 29, 1981 in his enlistment exam it was noted that he had a pelvic tilt.  He had medical exams on February 7, 1981 and June 6, 1991 and he marked "no" to recurrent back pain.  

Current x-rays show mild to minimal DJD in the neck and low back.  It is unlikely that his current low back and neck condition is related to active duty between 1981 and 1984.  I cannot reconstruct what injuries occurred while he was on duty during the reserves; however, some of his injuries were two [motor vehicle accidents], pushing a car and lifting heavy weight.  In one instance it was covered under Workers' Comp.

As it appears the examiner did not consider the Veteran's reports of injuries, additional medical inquiry is necessary that takes into consideration the Veteran's competent reports of injuries during service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination.  The examiner should review the electronic claims file and take a history from the Veteran.  The examiner should then opine whether it is at least as likely as not (50-50 probability) that the Veteran has a neck and/or back disability that resulted from injury or disease that occurred during active duty or a period of active duty for training or neck and/or back disability that resulted from an injury that occurred during a period of inactive duty for training.  In providing the opinion, the examiner should consider the Veteran's competent report of injuries during service.  A complete rationale should be provided for each opinion provided.

2.  Thereafter, take any additional development action that is deemed warranted and if the claims remain denied issue a supplemental statement of the case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


